DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment and response to a Restriction Requirement was received on 2/15/2022.
Claims 1-6 are withdrawn (but not identified as such) with traverse and hereby rejoined.
Claims 7-10 are elected.
Claims 11-16 are new.
Claims 1-16 are remaining in the application.
Election/Restrictions
7.	Applicant elected, with traverse, claims 1-6 directed to Group II and a Life Saving Rope Assembly.  Claims 1-6 directed to Group I and a Horseshoe Life Buoy withdrawn by applicant from further consideration pursuant to 37 CFR 1.142(b) in response to the Election/Restriction Requirement mailed on 12/15/2021, as being drawn to a nonelected invention, are hereby rejoined in response to applicant’s amendment and remarks.  Applicant timely traversed the restriction (election) requirement in the amendment received on 2/15/2022.
Drawings
8.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “body” must be shown (with an appropriate reference character correlated to this feature as represented in the Drawings and identified as such in the Specification) or the feature(s) canceled from the claim(s).  No new matter should be entered.
9.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the above feature (with an appropriate reference character correlated to this feature as represented in the Drawings and identified as such in the Specification) as described in the Specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

11.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
12.	The disclosure is objected to because of the following informalities:
	No reference character correlated to the Drawings in provided for the feature “body”.
	The claimed features identified in paragraph 16 are not sufficiently explained.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):


14.	Claims 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
15.	The following claim limitations lack sufficient antecedent basis in the claims:
	“the two ends” (claims 1 and 7 and subsequent dependent claims)
	“the receiving” (claim 1 and subsequent dependent claims)
	“the rescue” (claim 1 and subsequent dependent claims)
	“the body” (claim 1 and subsequent dependent claims)
	“the very front” (claim 1 and subsequent dependent claims)
	“the center” (claim 1 and subsequent dependent claims)
	“the outer edge” (claim 1 and subsequent dependent claims)
	“the inner cavity” (claim 1 and subsequent dependent claims)
	“the center part” (claim 2 and subsequent claims)
	“the interior” (claim 4 and subsequent claims)
	“both ends” (claim 4 and subsequent claims)
	“the end” (claim 4 and subsequent claims)
	“the two straps” (claim 4 and subsequent claims)
	“the widened inner surface” (claim 5 and subsequent claims)
	“the edge” (claim 5 and subsequent claims)
	“the two inner sides” (claim 6 and subsequent claims)
	“their surfaces” (claim 6 and subsequent claims)
	“the transverse handle” (claim 6 and subsequent claims)
	“the same direction” (claim 7 and subsequent dependent claims)
	“the handle” (claim 7 and subsequent dependent claims)
	“the other end” (claim 7 and subsequent dependent claims)
	“its whole length” (claim 7 and subsequent dependent claims)
	“the two rope holding rods” (claim 7 and subsequent dependent claims)
	“the winding” (claim 9 and subsequent claims)
	“the rope” (claim 9 and subsequent claims)
	“the opening” (claim 14 and subsequent claims)
16.	The following phrases in claim 9 and dependent claims is unclear:
	“per se known rope holding elements” and “attached in a releasable way”
17.	Claims 12-16 which are dependent on independent claim 11 are unclear in dependency in that they recite the horseshoe life buoy as claimed in claim 11, 12 or 13 but independent claim 11 recites a life saving rope assembly and not a horseshoe life buoy as precedent.
18.	The terms “short” (claims 4 and 14) and “strong” (claim 6) are relative terms which renders the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, claim limitations “short central section” and “strong Velcro lock” render the claims indefinite.
19.	Use of pronouns such as “its” and “their” do not make clear the features referred to.
20.	Regarding claim, the phrase "-like" in the limitation “rod-like” renders the claims 7-16 indefinite because the claims include elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

22.	As best understood by the examiner, claim 1 is rejected under 35 U.S.C. 102(a)(1)as being anticipated by Robertson (US 3579683 A).  Robertson discloses a horseshoe life buoy (10) for water rescue comprising a horseshoe shaped body lighter than water and between the two ends thereof a curved inner cavity is provided which is sufficiently large to receive a subject to be rescued, and for the receiving of an end of a rescue rope held by a subject carrying out the rescue to the horseshoe life buoy (intended use only, the recited rescue rope is not positively recited as a specific part of the device) an attachment means is provided, characterized in that the attachment means is a strap (18) mechanically connected with the body of the horseshoe life buoy (10), which is arranged at the very front of the horseshoe life buoy (10) symmetrically to the center of the body at the outer edge opposite to the inner cavity; see Fig. 1.
Allowable Subject Matter
23.	As best understood by the examiner, claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
24.	As best understood by the examiner, claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
25.	As best understood by the examiner, claims 8-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
26.	The prior art cited and not relied upon are considered pertinent to applicant’s disclosure.  The prior art references disclose horseshoe shaped ring life buoys with straps or lines attached.
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
29.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/02/2022